Exhibit 10. (k)

 

AMENDMENT THREE

TO

THE FLEETBOSTON FINANCIAL CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN NO. 1

(1997 Restatement)

 

Section 2(c)(iv) of the Plan is amended effective December 16, 2003, to read as
follows:

 

(iv) Upon a termination of employment following any of the events described in
clauses (1) through (4) below, the Employee will receive retirement income (less
applicable withholding) in fifteen annual installments commencing at age 65 (or,
if later, commencing at retirement); provided, however, that if the Employee has
previously made (or, subject to the requirements of the Plan relating to the
timing of distribution elections, makes) a valid election either to receive
retirement income (less applicable withholding) as set forth in his or her
compensation deferral agreement in a lump sum payment as soon as practicable
following termination of employment or to defer receipt to a specified date not
later than age 65 (or, if later, commencing at retirement) and to receive such
balance in a series of up to fifteen annual installments, then the terms of such
election shall control: (1) the termination of employment of an Employee with
the Employer (or its subsidiary or affiliate) after attaining age 65; (2) the
termination of employment of an Employee (or its subsidiary or affiliate) after
attaining age 55 and completing five years of continuous service with the
Employer (or its subsidiary or affiliate); or (3) the designation by the
Committee in its sole discretion that an Employee shall be entitled to receive
his or her balance as described above (regardless of the Employee’s age and
years of service); or (4) a “change of control” as defined in the trust referred
to in Section 7. If retirement occurs before or after age 65, the amount of
retirement income will be less or greater than the amount specified in the
agreement but will be calculated as though the amount deferred had been credited
with interest at 15 percent (10 percent for Employees who become participants in
the Plan on or after December 1, 1986 and prior to November 1, 1988 and 9
percent for Employees who become participants in the Plan on or after November
1, 1988).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment Three was adopted by the Human Resources
Committee at its December 16, 2003 meeting and is executed by a duly authorized
officer of the Company on this 19th day of December, 2003.

 

 

FLEETBOSTON FINANCIAL CORPORATION

By:

 

/S/    M. ANNE SZOSTAK

--------------------------------------------------------------------------------

    M. Anne Szostak    

Executive Vice President and Director of Human Resources

 